SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

53
CAF 14-00524
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF WILLIAM A. WARREN,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

GEORGE E. HIBBS, RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PETITIONER-APPELLANT.

CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-RESPONDENT.

ANNE S. GALBRAITH, ATTORNEY FOR THE CHILD, CANANDAIGUA.


     Appeal from an order of the Family Court, Yates County (W.
Patrick Falvey, J.), entered December 20, 2013 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition without prejudice.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from an order that, inter alia,
dismissed without prejudice his petition seeking a modification of a
prior order of custody and visitation. While this appeal was pending,
Family Court entered an order upon the consent of the parties that
resolved, among other things, custody and visitation issues with
respect to the subject child, thereby rendering this appeal moot (see
Matter of Salo v Salo, 115 AD3d 1368, 1368; Matter of Walker v Adams,
31 AD3d 1018, 1018). We conclude that the exception to the mootness
doctrine does not apply (see generally Matter of Hearst Corp. v Clyne,
50 NY2d 707, 714-715).




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court